
	
		I
		111th CONGRESS
		2d Session
		H. R. 4761
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Arcuri (for
			 himself, Mr. Maffei,
			 Mr. Ellsworth, and
			 Mr. Donnelly of Indiana) introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reduce the pay of Members of Congress and eliminate
		  automatic adjustments to such pay, to establish a limit on the aggregate amount
		  which may be appropriated for the Members’ Representational Allowances of
		  Members of the House of Representatives, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Congressional Belt-Tightening Act of
			 2010.
		2.Reduction of pay of
			 Members of Congress and elimination of automatic pay adjustments
			(a)Reduction of
			 paySection 601(a)(1) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 31(1)) is amended by inserting
			 95 percent of before the rate determined for such
			 positions.
			(b)Elimination of
			 automatic pay adjustmentsParagraph (2) of section 601(a) of such
			 Act is repealed.
			(c)Conforming
			 amendmentsSection 601(a)(1) of such Act is amended—
				(1)by striking
			 (a)(1) and inserting (a);
				(2)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
			 and
				(3)by striking
			 , as adjusted by paragraph (2) of this subsection.
				(d)Effective
			 dateThis section and the
			 amendments made by this section shall take effect on December 31, 2010.
			3.Limitation on
			 Aggregate Amount of Members’ Representational Allowances
			(a)LimitationSection 101 of the House of Representatives
			 Administrative Reform Technical Corrections Act (2 U.S.C. 57b ) is
			 amended—
				(1)by redesignating
			 subsections (b) through (e) as subsections (c) through (f); and
				(2)by inserting after
			 subsection (a) the following new subsection:
					
						(b)Limitation on
				AmountThe aggregate amount
				of all Members’ Representational Allowances established for fiscal year 2011
				and fiscal year 2012 may not exceed an amount equal to 95% of the aggregate
				amount of all Members’ Representational Allowances established for fiscal year
				2010.
						.
				(b)Repeal of
			 Authority of Committee on House Administration To Increase Aggregate
			 AmountSection 1(a) of House
			 Resolution 457, Ninety-second Congress, agreed to July 21, 1971, as enacted
			 into permanent law by chapter IV of the Supplemental Appropriations Act, 1972
			 (2 U.S.C. 57(a)) is amended by striking Subject to and inserting
			 Subject to section 101(b) of the House of Representatives Administrative
			 Reform Technical Corrections Act and.
			
